                                                       Michael W. Flanigan, ABA#7710114
                                                       FLANIGAN & BATAILLE
                                                       1007 W. 3rd Ave., Ste. 206
                                                       Anchorage, Alaska, 99501
                                                       Telephone: (907)-279-9999
                                                       Facsimile: (907) 258-3804
                                                       E-Mail: mflanigan@farnorthlaw.com
                                                       Attorneys for the Plaintiff


                                                                            IN THE UNITED STATES DISTRICT COURT

                                                                                  FOR THE DISTRICT OF ALASKA

                                                      JARED TUIA,                                    Case No. 3:19-cv-00326 HRH
                                                                             Plaintiff,
                                                        vs.                                          PLAINTIFF’S UNOPPOSED
                                                                                                     MOTION TO ALLOW LATE
                                                      ANCHORAGE POLICE                               FILING OF PLAINTIFF’S
                                                      DEPARTMENT and MUNICIPALITY                    DECLARATION
                                                      OF ANCHORAGE,

                                                                             Defendants.
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206




                                                              Comes Plaintiff and moves the Court to allow the late filing of the Plaintiff’s
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      Declaration, attached to this motion. The Plaintiff’s declaration was intended to be

                                                      filed with the Plaintiff’s Opposition to Defendant’s motion for Partial Summary

                                                      Judgment on 11/23/20. However, unbeknownst to his counsel, Plaintiff left town to

                                                      be with family that week was not aware of Plaintiff’s attempts to contact him to get

                                                      the Declaration signed.




                                                      Motion to Accept Late Filing
                                                      Tuia v. MOA; et. al.; CASE NO. 3:19-cv-00326 HRH - PAGE 1 OF 3
                                                        Case 3:19-cv-00326-HRH Document 33 Filed 12/02/20 Page 1 of 3
                                                            He first was aware of Plaintiff’s counsel’s email attaching the Declaration

                                                      this week after he returned to town. There is no perceived prejudice to the

                                                      Defendants, since their Reply Brief is not due until 12/10/20. The Declaration

                                                      simply affirms the allegations in the Plaintiff’s Second Amended Complaint with

                                                      one minor correction and explains when he first felt he had a sufficient factual

                                                      basis for filing an EEOC complaint.

                                                            Plaintiff therefore requests the Court accept the late filed Declaration of the

                                                      Plaintiff, for filing in support of the Plaintiff’s Opposition to the Defendants’

                                                      Motion for Partial Summary Judgment.

                                                            Plaintiff’s counsel has consulted with Defendant’s counsel who advised that

                                                      the Defendants do not oppose this motion

                                                                  DATED THIS 2nd DAY OF DECEMBER, 2020
FLANIGAN & BATAILLE




                                                                                            By: /s/ Michael W. Flanigan, ABA#7710114
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska 99501




                                                                                            FLANIGAN & BATAILLE
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                                                            1007 W. 3rd Ave., Ste. 206
                                                                                            Anchorage, Alaska, 99501
                                                                                            Telephone: (907)-279-9999
                                                                                            Facsimile: (907) 258-3804
                                                                                            E-Mail: mflanigan@farnorthlaw.com




                                                      Motion to Accept Late Filing
                                                      Tuia v. MOA; et. al.; CASE NO. 3:19-cv-00326 HRH - PAGE 2 OF 3
                                                        Case 3:19-cv-00326-HRH Document 33 Filed 12/02/20 Page 2 of 3
                                                          Certificate of Service
                                                          I hereby certify that on December 2, 2020,
                                                          a true and correct copy of the foregoing was served on the
                                                          following attorneys, through the Court’s CM/ECF system.

                                                          Ruth Bottstein
                                                          Meagan Carmichael
                                                          Asst. Municipal Attorneys

                                                          s/ Jessica L. Rasor
                                                           FLANIGAN & BATAILLE
FLANIGAN & BATAILLE
                      1007 West 3rd Ave., Suite 206
                        Anchorage, Alaska 99501
                          Phone 907-279-9999
                           Fax 907-258-3804




                                                      Motion to Accept Late Filing
                                                      Tuia v. MOA; et. al.; CASE NO. 3:19-cv-00326 HRH - PAGE 3 OF 3
                                                        Case 3:19-cv-00326-HRH Document 33 Filed 12/02/20 Page 3 of 3
